 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAudiovox West Corporation and Miscellaneous Ware-housemen, Drivers and Helpers, Local 986, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases 21-CA-15267, 21-CA-15356, and 21-RC-14800January 25, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 22, 1977, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, the Petitioner filed ex-ceptions and a supporting brief, and the Respondentfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Audiovox WestCorporation, Los Angeles, California, its officers,successors, agents, and assigns, shall take the actionset forth in the said recommended Order.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEIntroductionHAROLD A. KENNEDY, Administrative Law Judge: Thisconsolidated proceeding was heard on April 26-28 andMay 17-18, 1977, in Los Angeles, California.The Respondent is a California corporation engaged inthe wholesaleing and distribution of automotive soundequipment (i.e., car stereo sets). It has a plant andwarehouse facility at Cerritos, California. The pleadingsestablish that the Respondent sells and ships goods outsideI The original charge alleges that the Respondent had violated Sec.8(aXI), (3), and (5) by (a) unilaterally changing terms and conditions ofemployment of employees after the election in Case 21-RC-14800 and (b)234 NLRB No. 59of the State of California in excess of $50,000 and that it isan "employer" engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the National Labor Relations Act, as amended.The Union, Miscellaneous Warehousemen, Drivers andHelpers, Local 986, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,is a labor organization as defined in Section 2(5) of the Act.The Union, on August 23, 1976, filed a petition with theNational Labor Relations Board seeking certification ascollective-bargaining representative of the Respondent'sproduction and maintenance employees. An election wasthereafter held on November 22, 1976, pursuant to direc-tion of the Regional Director of the Board's Region 21.There were twenty employees that voted for the Union, 9against, and 5 votes were challenged. The Respondent filedobjections to the election on the day of the election on twogrounds: (1) The Union had disseminated fraudulentpropaganda "at an improper time" and (2) the Union hadused threats of violence and force in a manner thatinterfered with employees' free choice. The Regional Officeindicated initially that a hearing would be held on theemployer's objections but later reversed its position. OnFebruary 10, 1977, the Regional Director issued a decisionoverruling the Respondent's objections and certifying theUnion as the collective-bargaining representative of theRespondent's production and maintenance employees. OnMarch 24, 1977, the Board, by telegraphic order, grantedthe Respondent's "request for review with respect toEmployer's Objection 2." Such order, which states that"Objection 2 raises substantial issues," remanded thematter "for hearing on such issues and consolidation withthe pending cases 21-CA-15356 and 21-CA-15267." Certi-fication of the Union as the collective-bargaining represen-tative was stayed "pending final disposition of this matter."Case 21-CA-15267 is based on a charge originally filedby the Union on November 29, 1976, and amended onJanuary 7, 1977. The charge, as amended, alleges that theRespondent violated Section 8(aXl1) by interfering with theSection 7 rights of its employees.' Case 21-CA-15356 isbased on a charge of the Union filed on January 5, 1977,alleging that the Respondent violated Section 8(aX)(I) and(3) by discharging "Edwardo Cruz because of his unionactivities on behalf of the charging party."PrincipalsThere was testimony from and about a number of theRespondent's officials and employees. Some identifyinginformation concerning certain ones will assist the readerto understand this rather complex proceeding, which wasfurther complicated by the fact that many communicatedonly in a foreign language (Spanish or Mandarin Chinese).Also, some employees were known under different names.The following persons, all of whom testified, were frequent-ly referred to during the hearing.1. James W. Wohlberg, general manager of AudiovoxWest Corporation (Audiovox).by terminating after the election three employees, viz, Felipe (Phillip) E.Gonzalez, Ruben Montoya, and Hilario Macias.428 AUDIOVOX WEST CORPORATION2. David Etheridge, Audiovox production manager andsupervisor.3. James Gonzalez Palos, Audiovox warehouse manag-er, who socialized with and supervised many of theSpanish-speaking Audiovox employees.4. Edwardo Cruz, usually referred to as Eddie Cruz, analleged discriminatee who was employed in the Respon-dent's "warranty clean-up" department from March 1976,until he was discharged by the Company on January 4,1977. (His discharge was delayed because of the GeneralCounsel's investigation.) Cruz led the Union's drive toorganize the Respondent's employees. He distributedliterature and spoke to employees about joining the Unionbefore the election was held on November 22, 1976. Cruzalmost always wore dark, "one-way" glasses and carried aknife. He wore a case for the knife on his belt butfrequently "played" with the knife by opening and closingit or by throwing it into a box or to the ground. He madethreats upon fellow employees Hector Garcia, RubenMontoya, and at least two Chinese workers.5. Margarita Cruz was the sister of Eddie Cruz whogave some help to her brother in his organizing activities.She was employed by the Respondent as a warehousesecretary under Jose Palos from November 1975 untilJanuary 5, 1977, when she quit voluntarily.6. Hector Garcia, also known as Carlos Briones, anAudiovox employee who witnessed Eddie Cruz threatenRuben Montoya and was then threatened himself by Cruzfor being "two-faced." Garcia reported Cruz' threats toothers, including his supervisor, and gave a statement toPalos and Wohlberg.7. Hector Martinez, an Audiovox employee who hadbeen a shipping clerk and a union member before beingpromoted to a supervisory status in September 1976. Hewas present during the "parking lot incident" and was theobject of obscene insults.8. Renaldo Mejorado an Audiovox supervisor (assis-tant warehouse manager) who came to the aid of Martinezduring the parking lot incident and then became the objectof insults and aggression himself.9. Ruben Montoya was employed in the Respondent'sshipping department from April until November 1976. Hetestified that he was told he was fired "because I tried tosteal two radios." Montoya lived with Eddie Cruz, alongwith Gerardo Cervantes, for about a month in the fall of1976. He sought a loan from the Company to attend hisfather's funeral, which gave rise to his being called "two-faced" and a threat by Eddie Cruz. Montoya deniedknowing of any threat or being the object of the namecalling.10. Hilario Macias was a first cousin of Jose Palos andan Audiovox employee until he was fired on November 23,1976. He was a principal involved in the parking lot fracas,along with Felipe Gonzalez. He was initially listed as an8(a)(3) discriminatee, along with Ruben Montoya, in theoriginal charge in Case 21-CA-15267. The General Coun-sel did not proceed on their behalf, and the charge wasrevised so as to delete such discrimination charges.2 A charge was filed with the General Counsel in connection withGonzalez' termination, but its legality is not involved in this proceeding.II11. Felipe (Phillip) Gonzalez was a brother-in-law ofJose Palos and employed by the Respondent from August20, 1975, until he was terminated on November 23, 1976,after the parking lot fracas for being "disrespectful to twosupervisors." He and Hilario Macias were particularlyactive in the parking lot incident.212. Gerardo Cervantes, also known as Tony Cervantes,an Audiovox employee for approximately 1-1/2 years. Helived with Ruben Montoya and Eddie Cruz for 4 months inthe fall of 1976. He and Cruz gave Montoya the silenttreatment for about 2 weeks for being "a company man,"but both Montoya and Cruz denied it.13. Arturo Leija Gomez, employed by the Respondentfrom July 1975 until February 16, 1976, when he quitvoluntarily. He spoke to Garcia about a threat of Cruzupon Garcia but denied on the stand that he knew about it.14. Elias Navarro, an Audiovox employee who waspresent when Garcia, "nervous" and "angry," told Gomezof Cruz' threat; also present when Cruz and Montoyamade threats against Palos.15. Edgar Villa, an Audiovox employee and unionsupporter of whom at least some of the Chinese workerswere afraid. He testified credibly how Cruz played with hisknife and of Cruz' menacing gestures and threats to theChinese workers.16. Marno Tavarez, employed as a truckdriver by theRespondent since September 1976. He attended the bowl-ing alley meeting and then made inquiry of the Companyabout the accuracy of information circulated. He alsoobserved Eddie Cruz "play" with his knife while talking toChinese workers on election day.17. Luis Vojorquez, an Audiovox employee who wit-nessed the parking lot fracas and the union bowling alleymeeting; testified how Cruz "played" with his knife andspoke to the Chinese workers.18. Joseph Chi-Chiung Chiu, an Audiovox technicianwho voted in the election. He testified credibly of beingthreatened by Cruz ("with a fierce look," always wearingdark glasses, with a knife, and hitting the palm of his handwith his fist) several times before the election. Chiu told hiswife of Cruz' threat. He also indicated that anotheremployee, Edgar Villa, had pressured him to vote for theUnion.19. Shu-Li Chiu, wife of Joseph Chiu and an Audiovoxemployee at the time of the election. She testified crediblythat she and her husband "were quite frightened" of EddieCruz, that he threw an open knife on her work table andtold her to "vote union."20. Shirley S. Fong, an Audiovox bookkeeper (noteligible to vote) who testified that Chinese workers werefrightened as a result of threats and being told to "voteunion" by Eddie Cruz and Villa. Her testimony was basedprimarily on conversations with Mrs. Chiu's brother, HsiaoLing Ho, and his wife, Shih Nan Ho, and Mr. and Mrs.Chiu.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSignificant Preelection IncidentsThe following events occurred during the week or sobefore the election held on Monday, November 22, 1976:A. The bowling alley meeting: On Tuesday, November16, approximately a week before the election, the Unionheld a meeting at the Pioneer Bowling Alley which wasattended by a number of the Respondent's employees.3Three union officials were present. One of the officials whospoke in English and then Spanish began his speech bysaying: "Unfortunately, in the beginning ... there were afew deaths but. ..that the union had gotten stronger." Hewent on to refer to himself as a "mean son-of-a-bitch" andindicated that he would try to get everything he could forthe employees. The official, Rudy Heredia, was presentduring a part of the hearing but was not called as a witness.One employee, Marno Tavarez, testified that he was"frightened" and that the employees "just kind of satthere." Another employee, Edgar Villa, observed that he"opted to remain quiet." Copies of certain Audiovoxdocuments were distributed at the bowling alley meeting.One of the documents circulated contained a schedulelisting the names of Audiovox salesmen. The scheduleappeared under an Audiovox letterhead and purported togive the amount of commissions each salesman hadearned.4The question of whether Audiovox plants in othercities, including New York, were unionized was raised anddiscussed at the bowling alley meeting.B. The Wohlberg speech: On Thursday, November 18,General Manager Wohlberg called a meeting of the unitemployees together to contradict statements reportedlycirculated and made at the bowling alley meeting. Mr.Wohlberg denied specifically that one of the Respondent'ssalesmen had received $134,000, contrary to what had beenreportedly stated at the bowling alley meeting. Shortly afterWohlberg's speech, David Etheridge asked Eddie Cruz ifhe had any questions. Cruz said he did not.C. The parking lot incident: On Friday, November 19,1976, 10 or 12 of the Respondent's employees gatheredafter work to drink beer on the company parking lot. Thebeer was furnished by the Respondent. Several employeeswere identified as being present: Eddie Cruz, HilarioMacias, Felipe Gonzalez, Arturo Leija Gomez, TonyGerardo Cervantes, Miguel Ibarra, Ruben Montoya, Rafa-el Pasqual, and Luis Vojorquez. Supervisors Hector Marti-nez and Renaldo Mejorado were also present. There camea time when employees in the group encircled Martinez,who had been a union member but only recently promotedto a supervisory position. Some of the employees began toshout insulting and obscene names at Martinez, making3 Employee Villa testified that there were 21 employees at the bowlingalley meeting.4 The schedule had been offered into evidence in a separate Boardhearing. Employee Marno Tavarez presented one of the Audiovox docu-ments circulated at the bowling alley meeting to his supervisor, Jose Palos,and asked whether the information circulated was true or not. Palos turnedthe document over to Wohlberg.& The record also shows that Macias and Ruben Montoya had com-plained that Martinez had not distributed work fairly. Montoya hadexpressed a desire earlier on November 19 to meet and fight Martinez.Martinez testified, however, that he treated all employees alike.6 Gonzalez and Macias were discharged by the Respondent after thekarking lot incident. As has been previously noted, charges were filed onbehalf of both employees against the Respondent but were later withdrawn.reference to him as being "two-faced." Another supervisor,Renaldo Mejorado, then entered the circle of employees tostand with Martinez. Macias, who had been involved in thename-calling, urged Gonzalez to hit Mejorado. Obscenitieswere then directed against Mejorado. Mejorado respondedin kind to the insults, and soon it became necessary torestrain Macias and Gonzalez as well as Mejorado. Maciasand Gonzalez were charging Mejorado, who was "justgoing to defend himself." Tempers cooled somewhat, andMacias went to his car. Gonzalez and Cervantes joinedhim, and Mejorado followed to inquire why he had beenattacked. It was explained to Mejorado that Macias'complaint was really against Martinez because he hadturned against the Union in favor of the Company.5Mejorado was told, however, that he should not be"butting in." In the meantime Gonzalez had gone to hispickup truck and picked up a beer bottle. Holding thebottle by the neck, he slipped up behind Mejorado.Mejorado saw Gonzalez with the bottle, however, andturned to face him. There was a standoff. Eventually thefracas ended, and the employees left, the two supervisorsleaving last. Martinez, undoubtedly aware that he was themain object of the confrontation, was afraid and spent thatnight and the following one away from his apartment.6D. Other threats of violence: (1) Against the Chinese:Eddie Cruz came up to Audiovox technician Joseph Chi-Chiung Chiu, who speaks Mandarin Chinese but virtuallyno English, several times before the election and told Chiuto "vote union, vote union." Cruz, who does not speakChinese, was able to make it clear to Chiu nevertheless thathe must help "elect the labor union's representatives" or hewould be out of a job. According to Chiu, Eddie Cruz camevery close to him "and manifested his fist"' with a "fiercelook on his face."7Mr. Chiu said this frightened him,adding that the fact that he "carried a knife with him, ofcourse, augmented my fear." 8Joseph Chiu informed his wife, Shu-Li Chiu, about being"told to vote union in a threatening manner." Mrs. Chiu,who worked in the Audiovox repair section, became "quitefrightened" and "very fearful" of Eddie Cruz, especiallyafter he threw an open knife on her work table. It was abrief moment, she said. Cruz told her to "vote union, voteunion," and "then he picked up the knife from the tableand he left." Mrs. Chiu, who, like her husband, does notspeak English, later told her younger brother, Hsiao LingI The appearance of Eddie Cruz, who almost always had a knife andwore dark, one-way glasses, has been previously noted. The record indicatesCruz would frequently pound his right fist into the palm of his left hand.Another gesture he used was to draw his right hand across his throat. JosephChiu said he took the letter to mean not "that he would kill me ... but ...that I would be without ajob."8 Edgar Villa, a union supporter called to testify for the Respondent, saidhe saw Cruz talk to and use threatening gestures to Chinese workers. Therewas testimony that the Chinese workers were also afraid of Villa, referring tohim as "Lao-Chien-Pao," meaning a wicked person. Chiu testified that Villaalso threatened him to vote for the Union.430 AUDIOVOX WEST CORPORATIONHo and his wife, Shih Nan Ho, who also worked atAudiovox,9about their fear and learned that they, too, hadreceived "similar threats." 10On the day of the election, November 22, Eddie Cruzstood in line to vote "talking to the Chinese" and"pounding the side of his leg with his knife."(2) Against Garcia (and Montoya): On Friday, November26, 1976, the day after Thanksgiving and 4 days after theelection, Hector Garcia reported that he was "still afraid"and that "I've got to tell somebody." Garcia explained thathe had voted for the Union because he had been told 4days before the election by Eddie Cruz, in the presence ofGonzalez and Cervantes, that "if I didn't vote for the unionI was going to get a knife in my belly." According to Palos,"during that time ... it seemed to me like everybody wasscared." That same Friday evening, Palos went to Garcia'shome, accompanied by Audiovox Manager Wohlberg andhis secretary, Sherry Hellman, and obtained a notarizedstatement (in Spanish) from Garcia concerning threatsmade by Cruz on Garcia as well as on Ruben Montoya."Garcia testified himself about the threats Cruz had madeon him and Montoya. Cruz' threat on Montoya came first.Garcia testified that Cruz had learned that Montoya hadsought money from the Company through his supervisor,Jose Palos.x2Garcia testified as follows about an encounterhe observed between Cruz and Montoya:Eddie told him that he was a two-faced; that he hadseen him talking on several occasions with Jose andthat if he affirmed this that he was going to knife him.And Montoya just moved his head. He turned and left.Cruz made a similar threat the next day against Garcia,with whom he had once been friendly. Cruz first calledGarcia a "hypocrite." Cruz continued, according to Gar-cia, as follows:He then told me I was a two-faced; told me I wastaking information to the company, and he told me thathe had already told Montoya that the same thing thathad happened to him was going to happen to me; thathe was going to knife me ....Garcia was angered at first but then said he "got scared" as"I have two children and a wife." Garcia related the threatsand his fear to coworkers Arturo Leija Gomez and EliaNavarro and then to Supervisor Palos.'39 At the time of the hearing Mrs. Ho was no longer working for theRespondent.10 The Hos, who did not testify, were apparently more concerned aboutthreats of Edgar Villa. Mrs. Shirley Fong, a bookkeeper for the Respondent,testified that she learned of the threats to the Chius from the Hos. Mrs. Fongsaid Joseph Chiu told her in December 1976, when she contacted him, that"I was really unwilling to tell you about all this because I have a child and afamily and I was afraid."Li Montoya, an unreliable witness, testified that he did not know of anythreats by Cruz. Gonzalez also testified unconvincingly that he did notknow of Cruz' threats.12 Montoya had asked for a loan of $300 because his father, who hadlived in South America, had died. Palos spoke to Wohlberg about the loan,but Wohlberg refused the loan on the basis "it might be considered anunfair labor practice to do something for one particular employee and notfor others."13 Gomez testified, in an unbelievable manner, that he was unaware ofany threats by Cruz.Garcia's fear continued well after the election. Fellowemployees indicated to him that they thought he had votedagainst the Union, possibly because he was "in charge oftaking the mail to the office." He moved his family from hishome temporarily and advised his wife "during those daysnot to open the door to anyone." He testified that thewindows in the building "below and above my home wereshot at" during this period, although he had "no proof" asto who was responsible for it.DiscussionA. Objection to the ElectionUnder decisions of the Board, the election held onNovember 22, 1976, must be set aside if there existed atthat time "a general atmosphere of. ..confusion and fearof reprisal" for failing to vote for or against the Union.Steak House Meat Company, Inc., 206 NLRB 28 (1973).'4The burden is on the party who seeks to overturn theelection. Also, the objectionable acts are to be viewed"cumulatively" and not "standing alone." Home TownFoods, Inc. d/b/a Foremost Dairies of the South v. N.LR B.,379 F.2d 241, 243 (C.A. 5, 1967). Further, it is notnecessary to attribute the objectionable acts to any party,and the results of the election are not controlling. CentralPhotocolor Company, Incorporated, 195 NLRB 839 (1972);Diamond State Poultry Co., Inc., 107 NLRB 3 (1953). It issufficient if the threats are directed at only one employee.Steak House Meat Co., supra.It is clear in the case at bar that the election was held insomething less than "the laboratory conditions" specifiedby the Board. Sonoco of Puerto Rico, Inc., 210 NLRB 493(1974); Home Town Foods, Inc., supra. The "unfortunate... few deaths" reference, if this had been the onlyincident, would probably not have any significance. Butthere were other incidents. When they are consideredtogether, the conclusion is inescapable that an atmosphereof fear and reprisal did exist, and that it interfered with "afree and untrammeled choice of representatives." PoinsettLumber and Manufacturing Company, 116 NLRB 1732(1956). There was the Friday afternoon fracas on thecompany parking lot just before the election. The messagewas clear that day; an employee known to be against theUnion was subject to physical attack or a threat of one.Having a supervisory's status afforded no protection,especially if he had once been a union member. But theaggravated conduct of Eddie Cruz, more than anything,14 Quoting the Court in Electronic Conyponents Corporation of NorthCarolina v. N.L R.B., 546 F.2d 1088 (C.A. 4, 1976):The Board's test for whether an atmosphere of fear and coercionexists is whether:the election was held in a general atmosphere ofconfusion, violence, and threats of violence, such as mightreasonably be expected to generate anxiety and fear of reprisal,to render impossible a rational uncoerced expression of choiceas to bargaining representation. It is not material that fear anddisorder may have been created by individual employees ornon-employees and that their conduct cannot probatively beattributed either to the Employer or to the Union. Thesignificant fact is that such conditions existed and that a freeelection was thereby rendered impossible." AI Long, Inc., 173NLRB 447, 448 (1968).431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperated to create an atmosphere of fear and coercion. Histhreats alone, which were known to many working in theAudiovox plant, were sufficient to invalidate the election.Garcia, a credible witness, was afraid not to vote for theUnion. Both Joseph Chiu and his wife, Shu-Li Chiu, wereclearly intimidated by Cruz, who had used his knife andmenacing gestures in urging them to "vote union." TheChius were also fearful of Villa as apparently were Mr. andMrs. Ho.'5B. The Alleged Unfair Labor Practices1. The discharge of Eddie CruzAudiovox Manager Wohlberg, whose testimony waspersuasive and therefore fully credited, testified that hedischarged Cruz "for making threats of physical harm toChinese and Mexican employees." The evidence of recordestablishes that Cruz did intimidate his coworkers, and thiswas the reason for his discharge. There is no probativeevidence that he was terminated because of union or otherconcerted activity protected by the Act. Therefore, para-graph 7 of the General Counsel's consolidated and amend-ed complaint will be dismissed.Contrary to the argument of the General Counsel,N.L.R.B. v. Burnup and Sims, Inc., 379 U.S. 21 (1964),involving the discharge of two employees in the mistakenbelief that they had threatened to dynamite the employer'sproperty in connection with the solicitation of unionmemberships, has no application to the instant matter. TheCourt in that case held, in effect, that an employer wouldbe in violation of the Act if he were to discharge anemployee "for misconduct arising out of a protectedactivity, despite the employer's good faith, when it is shownthat the misconduct never occurred." In the case at bar, thedischarged employee was in fact engaged in seriousmisconduct, in no way protected by the Act (Gulf ContainerCorporation, 161 NLRB 734 (1966)), and this was the solereason for his discharge.The General Counsel attacks the credibility of Garcia,who testified about Cruz' threats upon him. The evidence,however, is convincing that Cruz did threaten Garcia aswell as others. The failure of Cruz and Montoya to fullysupport Garcia's testimony is of no consequence. BothCruz and Montoya, who had lived together and werenormally close friends, were unreliable witnesses. Bothdenied, unpersuasively, the fact that Cruz and Cervanteshad refused to speak to Montoya for a period while allthree lived together because Cruz and Cervantes thoughtMontoya, who had solicited a loan from the Respondent,was a "company man." Neither Cruz nor Montoya claimedthat he could even recall any threats by Cruz upon15 I have no doubt that Montoya was also intimidated by Eddie Cruz,even though he denied knowing of any threat by Cruz.I disagree with the union counsel's assertion that the "instant proceedingconsists solely of mere gestures depicting unity or power to the people."Garcia and both of the Chius, all credible witnesses, testified persuasively oftheir fear. This is not a case involving "a number of 'heated statements'which showed a clash of personalities," such as was involved in AmericanWholesalers, Inc., 218 NLRB 292 (1975). Nor is the instant matter like PriceBrothers Company, 211 NLRB 822 (1974), involving an alleged threatagainst an employee's life based on "hearsay testimony twice removed."x' Cruz denied, unconvincingly, that he had ever had a knife whentalking with the Chinese or that he ever pounded a fist into the palm of hisMontoya. Both testified that they were unaware that Cruzhad ever brandished his knife or ever made any use of itexcept to open a box on company business. Such testimonyof these two witnesses was not credible.'6Cervantes, a union supporter and friend of Cruz, calledby the General Counsel, was a credible witness on mostmatters, but his testimony did not impeach Garcia, not-withstanding his testimony to the effect that he wasunaware that Cruz had threatened to stab an employeereferred to as being "two-faced" or "hypocritical." Thetestimony of Cervantes, with whom Cruz and Montoyahad lived for approximately 4 months, effectively discredit-ed much of the testimony of Cruz and Montoya. Cervantestestified convincingly as to how he and Cruz had "gotmad" at Montoya and refused to speak to him for about 2weeks because he was "two-faced" and "a company man."Montoya's and Cruz' claimed ignorance of such silenttreatment was not credible to me. Cervantes also gave thelie to the denial by Cruz and Montoya that Cruz did notexhibit his open knife or throw it into boxes or into trash.Garcia's testimony was credible and required no corro-boration.'7The supposed "lack of corroboration" bycertain other employees is not considered significant inview of their testimony. Elias Navarro, a credible witness,did corroborate Garcia's testimony to the effect that he wasafraid after being threatened by Cruz. Arturo Leija Gomez,although present with Navarro at the time, testifiedunpersuasively for the General Counsel that he did nothear Garcia say he had been threatened. Macias, who wasfired by the Company along with Montoya, did testify thathe was unaware that Garcia (known to him only as CarlosBriones) claimed he had been threatened, but then he wasnot a credible witness. Macias also claimed to be unawarethat Cruz ever threw his knife or even talked to theChinese.The General Counsel's suggestion that the record doesnot support a basis for finding that Cruz in fact usedthreats against the Chinese is surprising in view of theconvincing evidence that he did. I reject the GeneralCounsel's argument that suggests that the Chinese did notreally know who Eddie Cruz was or who was intimidatingthem (which obviously also included Edgar Villa) to "voteunion."The timing of Cruz' discharge does not point to anunlawful motivation. The Respondent advised the Region-al Office that Cruz was being kept on the payroll simplybecause of the Regional Office's investigation. Under-standably, the Respondent did discharge Cruz, and forgood reason, when the Regional Office made it clear that itwas the Respondent's decision to make, and there was noreason to bring further action on him. The Respondent wasother hand in front of them. He even denied hearing that there had beenreports that he had threatened Garcia and Lthe Chinese. Such denials weresimply not credible. He did testify credibly that he shook his fist in front of aChinese with the exhortation. "Right On." One witness testified that Cruzhad threatened "sooner or later ... to get Jose Palos." Montoya, who wasdischarged because he was thought to have been stealing and was obviouslyhostile to the Company, was capable of threats himself. Two or three daysafter he had been terminated he threatened to get a gun and "shoot JosePalos and Martinez because ... Martinez was two faced."T Tlhe General Counsel contends that Garcia departed from his swornaffidavit when testifying, but there was no significant deviation that reflectson his credibility.432 AUDIOVOX WEST CORPORATIONnot required to make any further investigation of Cruz'misconduct or issue any warning to him. Serious miscon-duct on Cruz' part had occurred, and the Respondent wasfully justified in terminating him for that reason.2. The alleged unlawful statementsParagraphs 8-11 of the amended and consolidatedcomplaint alleges that the Respondent violated Section8(a)(1) of the Act through interrogation of employees abouttheir union activities and sympathies, by promising benefitsto discourage their support for the Union, and by makingthreats of discharges, layoffs, bribery, and a more restric-tive job transfer policy to discourage support of the Union.These acts were attributed to General Manager JamesWohlberg, Production Manager David Etheridge, andWarehouse Manager Jose Palos.It is to be noted that an employer seeking to inform hisemployees of the unfavorable effect of unionization mustbe careful not to convey an atmosphere of fear bysuggesting that the selection of the Union may be futile. Asthe Supreme Court said in N.LR.B. v. Gissel Packing Co.,Inc., 395 U.S. 575 (1964):As stated elsewhere, an employer is free only to tell"what he reasonably believes will be the likely econom-ic consequences of unionization that are outside hiscontrol," and not "threats of economic reprisal to betaken solely on his own volition." [N.LR.B. v. RiverTogs, Inc., 382 F.2d 198, 202 (C.A. 2, 1967).]But an employer's messages of this kind are to be evaluatedin their "total context" and not in isolation. See ArchBeverage Corporation, 140 NLRB 1385 (1963). Interferencewith employee's protected rights can, of course, be "accom-plished through allurement rather than coercion," (WesternCartridge Company v. N.LR.B., 138 F.2d 240 (1943)), sothe grant of a benefit or promise of one during an electioncampaign may be unlawful if calculated to influenceemployees to withdraw their support of a union. Further,interrogation by an employer is unlawful when it iscoercive in the light of the surrounding circumstances-considering "the time, place, personnel involved, informa-tion sought, and the employer's known preference."Struksnes Construction Co., Inc., 165 NLRB 1062 (1967).See also Blue Flash Express, Inc., 109 NLRB 591 (1954).Looking at the record in the light of controlling cases, itis apparent that neither James Wohlberg nor DavidEtheridge made any unlawful statements to the Respon-dent's employees. The allegations of paragraphs 8, 9, andI will therefore be dismissed.Shortly after the election, Wohlberg met with Garciaafter the latter had reported to Jose Palos, his supervisor,that he had been threatened by Eddie Cruz. Garcia agreed"s Par. 9 of the amended complaint alleges that Palos participated withWohlberg in an unlawful interrogation in an employer's home, but therecord does not show that the questioning of Garcia by anyone was in anyway coercive or illegal.'s Felipe Gonzalez testified that he heard Palos say that some employeeswould be let go "whether the union got in or didn't."20 There is no evidence that Palos promised an increase in hours orthreatened a more restrictive job transfer policy in order to frustrateunionization of the Audiovox plant. The allegations of par. I 0(c) is repetitiveto the questioning voluntarily, it being clear that Garciaknew that he was free to speak or not without fear of anyreprisal. The contact was brief, noncoercive, and limited tothe subject of the Respondent's objections to the election, amatter the Respondent had a right to investigate. SeePaymaster Oil Mill Co., a Division of Anderson, Clayton &Co., Inc., 181 NLRB 396 (1970), and cases cited therein.Wohlberg also met with Tavarez after the latter ap-proached his supervisor, Jose Palos, about the accuracy ofcertain Audiovox documents (salesmen's earnings) disse-minated at the Union's bowling alley meeting. Tavarezspoke "no more than five or 10 minutes" about the incidentin a voluntary manner to Wohlberg, who of course had theright to investigate this matter as well. Paymaster Mill Co.,supra.18Shortly thereafter Wohlberg addressed the Re-spondent's employees at a gathering in an effort to correctwhat he considered to be misrepresentations about theCompany. His comments were in no way illegal.David Etheridge asked Eddie Cruz, with whom he hadbeen friendly, at the conclusion of Wohlberg's remarks ifhe had any questions. Cruz replied that he had none to ask.Etheridge's question was in no way coercive or unlawful.Cruz himself characterized the statement as "just a ques-tion" and not an "interrogation."According to Margarita Cruz, Jose Palos, her supervisorwhile working at Audiovox, told her and her assistant thatthe "company can buy off the union and still fire who theywant." Palos denied saying the Company would bribe theUnion if it became the employees' bargaining representa-tive but conceded that he gave Miss Cruz and others anarticle which obviously carried the message that theTeamsters had been, or could be, compromised by employ-ers. Miss Cruz appeared unfriendly toward the Company,whose employ she had left prior to the hearing, but hertestimony was credible. The distinction Palos sought tomake was too subtle. It seems clear that Palos sought toconvey a message that the Union would not fairly representAudiovox employees if selected to be their bargainingagent. Such representation by Palos operated to discouragesupport of the Union and was unlawful. Also, Palos did notdeny promising to help Miss Cruz get a raise if she were tovote against the Union as she had claimed in her testimo-ny. Nor did Palos deny her statement that he told her thatthere would be layoffs "if the union came in." 19 Finally, itwas not disputed that Palos asked Miss Cruz what sheknew about the Union and whether she represented it.Thus, the allegations of subparagraphs (a), (b)-to theextent it alleges a threat of layoffs--10(d), and 10(f) ofparagraph 10 of the amended and consolidated complaintwere sustained by the evidence.The other allegations of paragraph 10 must be dis-missed.20It is true that Palos did not dispute employeetestimony to the effect that he had inquired about unionof 10(b) and merged with the similar allegation contained in 10(b). Par.10(e), to the extent it refers to a promise of promotions, is repetitive of lO(a)and, therefore, merged with the latter. Pars. 10(i) and 10(j) are also similarand repetitive of 10(a). Par. 10(i) apparently challenges the loan Montoyasought from the Company when his father died. The loan was not promised,according to the credible testimony of Palos, and was in fact refused. Thecharges contained in subpars. (b), to the extent it refers to a threat of a morerestrictive job transfer policy, (c), (e), (g), (h), (i), and (j) will therefore bedismissed. Notwithstanding the dismissal of the allegations contained in(Continued)433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsympathies of certain employees (including Mejorado,Arturo Leija Gomez, and Montoya) while meeting withthem socially at Mejorado's house or on the way there andof certain other employees (including Cervantes, Villa,Macias, Gonzalez, and Modesto Palos) on another socialoccasion in his own home. But, as has been noted, Palos'questioning must be evaluated in light of all the surround-ing circumstances. His comments were made while socializ-ing with friends and relatives,21away from the Audiovoxplant. It is clear that Palos, who had said himself that "thiscompany needs ... a union," was not seeking to find outwho was for the Union so he could inform the Companywith respect to the organizing activity. It is apparent thatthe employees did not regard his questioning as coerciveand, although ill-advised, it was not illegal. According toCervantes, a credible witness, Palos "tried to help us, youknow," adding that he did not say "like he fire somebody,or nothing like that." Gonzalez testified that after tellingPalos that he was "for the union," Palos replied: "All right,each one does whatever is convenient for himself." Thequestioning did not occur in a background involving anemployer hostile to any unionization. But the most signifi-cant thing about Palos' questioning, apparently initiatcdentirely on his own, was that his position in the manage-ment hierarchy of Audiovox was such that his questionsalways remained essentially innocuous.22Based on the foregoing, and the entire record, I make thefollowing:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening layoffs if the Union were selected asthe collective-bargaining representative for its employees,by representing that the Union could be bribed or boughtoff, by interrogating with respect to employee's unionsympathies and activities, and by promising assistance inobtaining a pay increase or promotion for an employee forvoting against the Union, the Respondent deprived em-ployees of their statutory rights in violation of Section8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The Respondent did not engage in other conductviolative of the Act as alleged.said subpars. (c), (e)--to to the extent it refers to a promise of promotions-(h), (i), and (j), my recommended Order will include prohibitions which willeffectively cover the challenged practices because of my findings withrespect to subpars. (a), (b), and (f) of par. 10.ii Gonzalez is a brother-in-law of Palos, and Macias is his first cousin.Gonzalez testified that he was once asked in his own home by Palos aboutthe Union and told that those "with the company ...would progress."Macias said Palos had indicated that the Union was "no good." But bothGonzalez and Macias felt free to express themselves in discussing the issue.Only Montoya, an unpersuasive witness, claimed that he told Palos that hewas "for the company, because I didn't want to lose their friendship."Gomez, another unpersuasive witness, claimed Palos said he "could give usbonuses" and inquired "who had started the whole union things." But, ashas been noted, my recommended Order will effectively prohibit interroga-tion of employees because of my finding with respect to par. 10(f).THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain actiondesigned to effectuate the policies of the Act.The Objection in Case 21-RC-14800It was established that threats of violence and forceinterfered with the employees' free choice in the electionheld on November 22, 1976. I therefore recommend thatObjection 2 be sustained, and that a second election bedirected.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER23The Respondent, Audiovox West Corporation, LosAngeles, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion membership and activities.(b) Threatening its employees with layoffs or otherreprisals should they join, support, or otherwise engage inactivities on behalf of Miscellaneous Warehousemen,Drivers and Helpers, Local 986, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.(c) Representing that it will bribe or buy off the above-named Union, or any other labor organization, for thepurpose of defeating or undermining such organization.(d) Promising or offering wage increases, promotions, orother benefits should they refrain from joining, supporting,or otherwise engaging in activities on behalf of the above-named Union or any other labor organization.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes and policies of theAct:(a) Post at its Cerritos, California, plant copies of theattached notice marked "Appendix."24Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by the Company's22 Compare Florida Steel Corporation, 224 NLRB 45 (1976), involvingunlawful interrogation by a "close friend" who "was a member ofmanagement who had considerable influence over. ..employment status."See also Quernetco, Inc., 223 NLRB 470 (1976), where a shipping managerinterrogated an employee over a "friendly" beer but threatened him with thepossible loss of his job.2s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by434 AUDIOVOX WEST CORPORATIONauthorized representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found herein to be violative of theAct be dismissed.IT IS ALSO ORDERED that, in Case 21-RC-14800, Objec-tion 2 be sustained, and that the election be set aside andthe case be remanded to the Regional Director for Region21 for the purpose of conducting a new election at suchtime that he deems the circumstances permit a free choiceof a bargaining representative.Order of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees con-cerning their union membership or activities.WE WILL NOT threaten our employees with layoffs orotherwise threaten them with reprisals if they join,support, or otherwise engage in activities on behalf ofMiscellaneous Warehousemen, Drivers and Helpers,Local 986, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or any other labor organization.WE WILL NOT represent that we will bribe or buy offthe above-named Union, or any other labor organiza-tion, for the purpose of defeating or undermining alabor organization.WE WILL NOT promise or offer our employees wageincreases, promotions, or other benefits should theyrefrain from joining or supporting the above-namedUnion, or any other labor organization.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rightsguaranteed them in Section 7 of the National LaborRelations Act.AUDIovox WESTCORPORATION435